EXHIBIT AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 13, among RENTECH ENERGY MIDWEST CORPORATION, as Borrower, RENTECH, INC., THE LENDERS PARTY HERETO and CREDIT SUISSE, CAYMAN ISLANDS BRANCH as Administrative Agent and Collateral Agent TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Terms Generally 17 SECTION 1.03. Pro Forma Calculations 17 ARTICLE II The Credits SECTION 2.01. Commitments 17 SECTION 2.02. Loans 18 SECTION 2.03. Evidence of Debt; Repaymentof Loans 18 SECTION 2.04. Fees 19 SECTION 2.05. Interest on Loans 19 SECTION 2.06. Default Interest 19 SECTION 2.07. Conversion and Continuation of Loans 19 SECTION 2.08. Repayment of Loans; Termination of Commitments 21 SECTION 2.09. Voluntary Prepayment 21 SECTION 2.10. Mandatory Prepayments 22 SECTION 2.11. Prepayment or Offer to Purchase in Connection with Change in Control 22 SECTION 2.12. Pro Rata Treatment 23 SECTION 2.13. Sharing of Setoffs 23 SECTION 2.14. Payments 23 SECTION 2.15. Taxes 24 SECTION 2.16. Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 25 SECTION 2.17. Reserve Requirements; Change in Circumstances 26 SECTION 2.18. Change in Legality 27 SECTION 2.19. Breakage 27 SECTION 2.20. Alternate Rate of Interest 27 SECTION 2.21. Agreement to Amend and Restate 28 i ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers 28 SECTION 3.02. Authorization 28 SECTION 3.03. Enforceability 28 SECTION 3.04. Governmental Approvals 29 SECTION 3.05. Financial Statements 29 SECTION 3.06. No Material Adverse Change 29 SECTION 3.07. Title to Properties; Possession Under Leases 29 SECTION 3.08. Subsidiaries 30 SECTION 3.09. Litigation; Compliance with Laws 30 SECTION 3.10. Agreements 30 SECTION 3.11. Federal Reserve Regulations 31 SECTION 3.12. Investment Company Act 31 SECTION 3.13. Use of Proceeds 31 SECTION 3.14. Tax Returns 31 SECTION 3.15. No Material Misstatements 31 SECTION 3.16. Employee Benefit Plans 31 SECTION 3.17. Environmental Matters 32 SECTION 3.18. Insurance 32 SECTION 3.19. Security Documents 32 SECTION 3.20. Location of Real Property and Leased Premises 33 SECTION 3.21. Labor Matters 33 SECTION 3.22. Solvency 34 SECTION 3.23. Sanctioned Persons 34 ARTICLE IV Conditions of Lending SECTION 4.01. Conditions 34 ARTICLE V Affirmative Covenants SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties 37 SECTION 5.02. Insurance 37 SECTION 5.03. Obligations and Taxes 38 SECTION 5.04. Financial Statements, Reports, etc 38 SECTION 5.05. Litigation and Other Notices 40 SECTION 5.06. Information Regarding Collateral 41 SECTION 5.07. Maintaining Records; Access to Properties and Inspections 41 SECTION 5.08. Use of Proceeds 41 SECTION 5.09. Employee Benefits 42 SECTION 5.10. Compliance with Environmental Laws 42 SECTION 5.11. Preparation of Environmental Reports 42 SECTION 5.12. Further Assurances 42 SECTION 5.13. Post Closing Covenant 43 SECTION 5.14. Cash Management 43 ii ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness 43 SECTION 6.02. Liens 45 SECTION 6.03. Sale and Lease-Back Transactions 46 SECTION 6.04. Investments, Loans and Advances 46 SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions 48 SECTION 6.06. Restricted Payments; Restrictive Agreements 49 SECTION 6.07. Transactions with Affiliates 50 SECTION 6.08. Business of Holdings, Borrower and Subsidiaries 50 SECTION 6.09. Other Indebtedness and Agreements 50 SECTION 6.10. Capital Expenditures 51 SECTION 6.11. Minimum EBITDA 51 SECTION 6.12. Fiscal Year 52 SECTION 6.13. Certain Equity Securities 52 SECTION 6.14. Negative Pledge 52 SECTION 6.15. No Speculative Agreements 52 SECTION 6.16. Minimum Liquidity Threshold 53 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent and the Collateral Agent ARTICLE IX Miscellaneous SECTION 9.01. Notices; Electronic Communications 57 SECTION 9.02. Survival of Agreement 60 SECTION 9.03. Binding Effect 60 SECTION 9.04. Successors and Assigns 60 SECTION 9.05. Expenses; Indemnity 63 SECTION 9.06. Right of Setoff 65 SECTION 9.07. Applicable Law 65 SECTION 9.08. Waivers; Amendment 65 SECTION 9.09. Interest Rate Limitation 66 SECTION 9.10. Entire Agreement 66 SECTION 9.11. WAIVER OF JURY TRIAL 66 SECTION 9.12. Severability 66 SECTION 9.13. Counterparts 67 SECTION 9.14. Headings 67 SECTION 9.15. Jurisdiction; Consent to Service of Process 67 SECTION 9.16. Confidentiality 67 SECTION 9.17. Lender Action 68 SECTION 9.18. USA PATRIOT Act Notice 68 SECTION 9.19. Diligence 68 iii SCHEDULES Schedule 1.01(b) - Subsidiary Guarantors Schedule 1.01(c) - Mortgaged Property Schedule 2.01 - Lenders and Commitments Schedule 3.08 - Subsidiaries Schedule 3.09 - Litigation Schedule 3.17 - Environmental Matters Schedule 3.18 - Insurance Schedule 3.19(a) - UCC Filing Offices Schedule 3.19(c) - Mortgage Filing Offices Schedule 3.20(a) - Owned Real Property Schedule 3.20(b) - Leased Real Property Schedule 5.13 - Post-Closing Items Schedule 6.01 - Existing Indebtedness Schedule 6.02 - Existing Liens EXHIBITS Exhibit A - Form of Assignment and Acceptance Exhibit B - Form of Borrowing Request Exhibit C - Form of Guarantee and Collateral Agreement Exhibit D - Form of Compliance Certificate Exhibit E - Form of Notice of Conversion and Continuation of Borrowings Exhibit F - Form of Reaffirmation and Amendment Agreement iv AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 13, 2008, among RENTECH ENERGY
